NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

SANOFI-AVENTIS,
Appellant,

V.

PFIZER INC.,
Appellee.

2012-1345 .
(Interference No. 105,757)

Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

The parties jointly move for a 45-day extension of

time, until September 18, 2012, for Pfizer Inc. to file its
opening brief, and for a 28-day extension of time from the
date of service of Pfizer’s brief for Sanofi-Aventis to file its

reply brief.

Upon consideration thereof,

SANOFI-AVENTIS V. PFIZER INC. 2

IT Is ORDERED THAT:

The motion is granted.

FoR THE CoURT

AUG 2 3 mm /S/ Jan Horbaly
Date J an Horbaly
N Clerk d
cc: Th0mas J. Vetter, Esq.
James F. Haley, Jr., Esq.
s21

AUG 23 ZUIZ
JAN H@RBALY
CLERK